By the Court.

Warner, J.
delivering the opinion.
When an attachment issues under the attachment law of 1799, it may be levied on the estate of the debtor, and be returnable to the next Court to be held in and for the county, in which the debt- or’s estate, or property may be foúnd, and the levying officer is required to advertise such levy at the Court-House, in said county, at least thirty days before the sitting of the Court and if any attachment shall be issued within thirty days of the next Court, such attachment shall be made returnable to the Court next after the expiration of said thirty days, and not otherwise-, and all attachments issued, and returned m any other manner than is herein before directed, shall be, and the same are declared to be null and void. Prince’s Dig. 31. If the attachment is taken out, more than thirty days before the next Court, in the county in which it is levied, it must be made returnable to that next Court; if within thirty days before the sitting of the next Court, then it must be made returnable to the Court next after the expiration of the said thirty days, and not otherwise. The right and interest of the debtor are not to he prejudiced by making the attachment returnable to a distant Court. This attachment was taken out more than thirty days before the next Court, but is made returnable, nearly twelve months after its date. To apply the facts of this case to the requirements of the Act of 1799, in regard to the issuing and return of attachments, is to decide it.
Let the judgment of the Court below be reversed.